


Exhibit 10.1




Share Transfer Agreement



Transferor:                                Xinhua China Ltd. (hereinafter
referred to as Party A)
Address:                                   PMB 680, 250 H Street, Blaine,
Washington, USA  98230
Legal Representative:                Xianping Wang

Transferee:                               Beijing Meixinda Science & Trade
Development Ltd. (hereinafter referred to as Party B)
Address:                                   Rm 202, Bldg F, 8 Beidajie,
Chaoyangmen, Dongchengqu, Beijing
Legal Representative:                Zhaonan Zhou


This Agreement is executed in Beijing on September 30, 2006 by Party A and Party
B.

On February 13, 2001, Beijing Boheng Business Management Ltd. (formerly known as
Beijing Dabo Investment Management Ltd. and hereinafter referred to as “Beijing
Boheng”) was approved by the Beijing Industry & Commerce Administration Bureau
to set up a Company with Chinese capital.  In January of 2005, Party A and
original shareholders Jianmin Zhou and Hongxing Li signed a Joint Venture
Management Contract in Beijing to set up a Joint Venture Company.  On May 27 of
the same year, the Beijing Industry & Commerce Administration Bureau gave
approval and a Joint Venture Enterprise was founded.  Party A legally owns
96.58% of the shareholding of Beijing Boheng.  Now, Party A intends to transfer
its entire shareholding of seventy million and five hundred thousand shares in
Beijing Boheng.  The transfer of shareholding by Party A has been agreed to by
the other shareholders of Beijing Boheng and has been approved as well by a
resolution of the Board of Directors of Beijing Boheng.

In view of Party B agreeing to accept the transfer of Party A’s seventy million
and five hundred thousand shares in Beijing Boheng, and that the Board of
Directors of Beijing Boheng has also agreed to have Party B accept the transfer
of Party A’s seventy million and five hundred thousand shares in Beijing Boheng,
now, through friendly consultation and based on the principle of equality and
mutual benefit, this Agreement on the transfer of Party A’s entire shareholding
of seventy million and five hundred thousand shares in Beijing Boheng has been
reached with the following terms:

1:  Cost of the Transfer
Party A agrees to transfer to Party B the seventy million and five hundred
thousand shares it owns in Beijing Boheng for RMBY15,000,000.00, in accordance
with the terms of this Agreement;

Party B agrees to accept at this cost the transfer of the seventy million and
five hundred thousand shares Party A owns in Beijing Boheng.







--------------------------------------------------------------------------------





2:  Time and Method of Payment
The two Parties agree that starting from the date of the signing of this
Agreement, Party B shall pay the cost of the transfer by depositing cash to the
designated bank account of Party A in five installments, according to the
following schedule:

 1.      Pay RMBY 2,000,000.00 of the share transfer cost by September 30, 2006.
    
 2.      Pay RMBY 3,000,000.00 of the share transfer cost by February 15, 2007.
    
 3.      Pay RMBY 3,000,000.00 of the share transfer cost by May 30, 2007.
    
 4.      Pay RMBY 2,000,000.00 of the share transfer cost by September 30, 2007.
    
 5.      Pay RMBY 5,000,000.00, which is the balance of the share transfer cost
    by June 30, 2008.

3:  Warranty
Party B honours the original Boheng Constitution and Agreements and warrants
that it will undertake all the rights, obligations and responsibilities of Party
A in accordance with the original Constitution and Agreements.

4:  Sharing of Creditor’s Rights and Debts
i.       After the signing of this Agreement, Party B shall share all profits,
risks and losses according to the proportion of shares it holds in Beijing
Boheng (including all creditor’s rights and debts under those shares in Beijing
Boheng before the transfer).

ii.      After the signing of this Agreement, Party A shall no longer be
responsible for any liabilities of Beijing Boheng and shall not be entitled to
any profits of Beijing Boheng, including profits before, at the time of, and
after the transfer.

5:  Liabilities for Breach of Contract
Should any of Party to this Agreement not properly completely carry out its
obligations as set out in this Agreement, that Party is responsible for Breach
of Contract and shall compensate the Party that carries out the Contract for any
liabilities or damages.

6:  Alteration and Termination of the Agreement
Under any one of the following conditions, this Agreement can be altered or
terminated provided the two Parties execute an agreement to do so:

i.       By reason of Force Majeure; or when one of the Parties, not by reason
of its own fault but by reason of some uncontrolled outside factor, becomes
incapable of carrying out the Agreement.

ii.      By reason of changes in the situation and the two Parties agree through
consultation.

7:  Applicable Laws and Resolving Disputes
i.       This Agreement under the jurisdiction of the Laws of China and is
subject to their interpretation.






--------------------------------------------------------------------------------





ii.      Any dispute arising from or involving this Agreement shall be resolved
through friendly consultation between the two Parties.  Failing that, the
dispute shall be submitted to the Beijing Branch of the China International
Economy and Trade Arbitration Committee, to be dealt with according to the rules
of arbitration of the Committee at the time the dispute is submitted for
arbitration.  The ruling by the Arbitration Committee is final and is binding on
both Parties.

8:  Conditions for the Agreement to Take Effect
This Agreement takes effect on the day when it is signed or sealed by Party A
and Party B or by their Authorized Agents.  The two Parties shall within 180
days apply for changes in registration with the original Government Registry.

9:  Other Matters
The original of this Agreement shall be made in quadruplicate, with Party A,
Party B and Beijing Boheng each holding one copy.  The remaining copy shall be
kept by the relevant Government Department.





Transferor (seal):

Legal Representative or Authorized Agent (signature): /s/ Xianping Wang





Transferee (seal): [Seal of Beijing Meixinda Science & Trade Development Ltd]

Legal Representative or Authorized Agent (signature): /s/ Zhaonan Zou




















--------------------------------------------------------------------------------

